Appeal by appellants, John F. Doyle, James G. Heffernan and Joseph J. Casey, from an order of the Court of Claims determining and fixing the amount of an attorney’s charging lien, in favor of petitioner-respondent, upon the proceeds of the compromise of a judgment obtained in the Court of Claims against the State of New York and in favor of claimant-administratrix. The undisputed evidence of the facts and circumstances which led to petitioner-respondent’s withdrawal from his client’s cause in the Court of Claims, and, at her request, his procurement of the substitution of other attorneys who continued the cause to successful conclusion, fully establishes the preservation and continuance of his charging lien which has been declared, the amount and the enforcement of which are amply justified under the proofs. The order appealed from should be affirmed, with costs as against appellants herein named. Order affirmed, with costs to petitioner-respondent against John F. Doyle, James G. Heffernan and Joseph J. Casey. Brewster, Foster and Lawrence, JJ., concur; Hill, P. J., dissents; Heffernan, J., taking no part.